ARNOLD, Chief Judge.
Plaintiffs sole assignment of error, under which it presents many contentions, is that the trial court erred in awarding prejudgment interest from 4 May 1989. It first argues that the trial court erred in awarding prejudgment interest because “[a]s a general rule the North Carolina Courts do not recognize the granting of prejudgment interest on unliquidated damages or those which are not readily ascertainable.” We disagree.
Prejudgment interest on contracts is governed by N.C. Gen. Stat. § 24-5(a) (1991). Prior to its amendment in 1985, G.S. § 24-5(a) provided that “[a] 11 sums of money due by contract of any kind . . . shall *618bear interest.” The statute did not address the date from which the courts were to apply interest. To fill this void, our appellate courts developed the rule that “[w]hen the amount of damages in a breach of contract action is ascertained from the contract itself, or from relevant evidence, or from both, interest should be allowed from the date of breach.” General Metals v. Manufacturing Co., 259 N.C. 709, 713, 131 S.E.2d 360, 363 (1963); see also Parker v. Lippard, 87 N.C. App. 43, 359 S.E.2d 492 (1987) (noting that the rule is used to determine when interest commences on a judgment for breach of contract).
The legislature amended G.S. § 24-5(a) in 1985 to provide that “[i]n an action for breach of contract, . . . the amount awarded on the contract bears interest from the date of breach.” Subsequently, in Steelcase, Incorporated v. The Lilly Company, this Court noted that, as amended, G.S. § 24-5(a) “clearly provides for interest from the date of breach in breach of contract actions.” Steelcase, Inc. v. The Lilly Co., 93 N.C. App. 697, 703, 379 S.E.2d 40, 44, disc. review denied, 325 N.C. 276, 384 S.E.2d 530 (1989).
Here, both parties tailor their arguments to the case law developed prior to the 1985 amendment and the rule quoted from General Metals. However, it is clear to this Court that resort to that rule, developed only to determine the date from which to apply interest, is no longer necessary. When the legislature amended the statute, and provided a time from which to apply interest, it obviated any need for the rule. In doing so, it removed the confusing questions of ascertainment and certainty that so often muddled the statute’s application. Because this case falls under the amended version of the statute, plaintiffs arguments do not apply, and the trial court did not err in awarding prejudgment interest.
Plaintiff next argues the trial court erred by determining the date of breach, maintaining that the question is for the fact finder. Once the relevant facts have been established entitling the party to damages, interest is awarded as a matter of law. Thomas M. McInnis & Assoc., Inc. v. Hall, 318 N.C. 421, 349 S.E.2d 552 (1986); Sampson-Bladen Oil Co. v. Walters, 86 N.C. App. 173, 356 S.E.2d 805, disc. review denied, 321 N.C. 121, 361 S.E.2d 597 (1987). The trial court did not err by determining the date of breach, particularly where neither party sought to have the issue determined by the jury.
Plaintiff also argues the trial court erred by selecting 4 May 1989 as the date of breach. It contends that although some breaches were discovered or occurred by 4 May 1989, many were not discovered for another two to three years, and that interest should be allocated to *619each separate breach from the time each was discovered. Again, we disagree. The trial court did not err by selecting 4 May 1989, the date plaintiff issued its Certificate of Substantial Completion, as the date of breach. In fact, what plaintiff suggests as the correct approach cannot be done because the jury was not asked to differentiate its damage award, nor was it asked to determine the dates on which each breach occurred.
Plaintiff presents additional questions for review. In large part these arguments reiterate many of the arguments already discussed. To the extent they do not, we have reviewed them and do not agree with plaintiffs contentions.
The trial court’s judgment is
Affirmed.
Judges GREENE and SMITH concur.